Continuation Sheet for Advisory Action
Continuation of Box 12. The request for reconsideration has been fully considered, but it does not place the application in condition for allowance.
	Applicant presents a duplicate copy of the claims on pages 1-4 of the instant reply, and applicant’s arguments begin on page 5 of the instant reply. Pages 5 to 11 of the instant reply are identical to the arguments submitted 3/23/2022 which were fully addressed in the Office Action mailed 4/18/2022. Since these arguments are unchanged, they remain unpersuasive for the reasons stated in the Office Action mailed 4/18/2022.
	On page 12 of the instant reply, applicant alleges that the affidavit attached to the instant reply provides evidence that it is not just the texture, but also the orientation of the spaced features that determine the direction of cell growth. On pages 12-15 of the instant reply, applicant copied and pasted in pages 2-4 of the attached affidavit. Applicant does not provide any other arguments besides those relying specifically on the attached affidavit. As stated on Advisory Action form (PTOL-303), the affidavit is not entered because the applicant failed to provide a showing of good and sufficient reasons why it was not earlier presented. The current rejections have been on the record for the last three Office Actions (dated 3/31/2021, 11/23/2021 and 4/18/2022). Since the applicant has not provided any reasons as to why the affidavit was only now presented after the Final Rejection, when the rejection of record has been on the record for multiple Office Actions, the affidavit is not entered and is therefore not considered. Therefore applicant’s arguments relying on the affidavit are not persuasive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653